Trippe, Judge.
When the witness whose testimony was sought to be impeached testifies, on the stand, on the first trial, he stated a fact, as substantially being a conclusion of his own mind from a conversation with the plaintiff, to-wit: what he considered to be the fact from that conversation. In his interrogatories which had been previously executed, and which, in his absence, were read on the second trial, the same matter was stated more positively, without the addition as to what he considered or concluded the agreement to be, from the conversation. A witness was allowed by the Court, over defendant’s (plaintiff in error) objection, to prove what the first witness had stated on his examination at the first trial, to show the qualifications he then put on his statements. The interrogatories of the deceased defendant below, William Harrison, were introduced by defendant. His evidence showed that the witness whose testimony was sought to be impeached, had stated to him substantially what was proven by the impeaching witness. The impeached witness, so to call him, was also a party, a co-defendant in the case at the first trial.
We recognize the rule that a witness who is sought to be impeached should have opportunity to explain to protect himself, and that the party introducing him has rights dependent on it that should be regarded. But in this case, the impeachment yvas so slight and the defendant Harrison, who was, through his representative, the only defendant at this trial, having proven the same thing which was testified to by the impeaching witness, we do not think it is a ground for a new trial. It is proper also to add, that Oatis, the witness who was impeached, was not a party to this trial. Harrison was the security, and a new trial from the former verdict had been granted only to him.
Judgment affirmed.